Notice of Non-Compliant Response

37 CFR 1.121 states that whenever there is any amendment to a claim, a claim listing of all claims ever presented in the case must be supplied in ascending numerical order. In addition, the claim listing must include:
The claim number of every claim ever presented in the application, whether entered or not;
A status identifier, in parentheses, following each claim number;
The text of all pending claims (including withdrawn claims); and
Markings to show the changes made only to the current amendment relative to immediate prior version.



The seven (7) permissible status identifiers are:
1. (Original): Claim filed with the original specification.
Not added by a preliminary amendment and 
Not previously amended.
2.  (Currently amended): Claim being amended and which is not withdrawn from the current amendment.
Must include markings (strikethrough, double brackets, or underlining) to indicate changes.
3.  (Cancelled):  Claim cancelled or deleted in current amendment or previously cancelled/deleted.
Do not present the text of a cancelled claim.
Consecutive cancelled claims may be grouped together (e.g. claims 1-5 (cancelled)).
4.  (Withdrawn):  Non-elected claim.
The text of a withdrawn claim must be presented.
Currently amended withdrawn claims must be presented with markings (strikethrough, double brackets, or underlining) to indicate changes.
5.  (Previously presented):  Claim that was previously added or amended in an earlier amendment paper.
6.  (New):  Claim being added in the current amendment paper.
The text of the claim must be presented in clean form without underlining.
Not entered):  Claim presented in a previously unentered amendment.
Do not present the text of a not entered claim.
Consecutive not entered claims mat be grouped together (e.g. claims 1-5 (not entered)).

In the present case, claims 5 and 13 were previously cancelled in the amendment entered on 12/17/2019.  Other claims were amended during the prosecution of this application.  Correction is required.






















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)